DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
       Information Disclosure Statement
The information disclosure statements filed 04/16/2021 and 09/13/2022 has been fully considered and is attached hereto.
    Specification
The disclosure is objected to because of the following informalities: reference characters “283a”, “283b” has been used in drawing (Figs. 27, 28), however specification does not mention them . Correction is required.  See MPEP § 608.01(b).
      Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “283a”, “283b” has been used in drawing (Figs. 27, 28), however specification does not mention them. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following lack of intelligible content  informalities: 
● In Claim 5, Lines 5-6, “a second cooling pipe communicated to the second cooling pipe” should be changed to read - - a second cooling pipe communicated to the second water-cooling plate structure - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6, 12-15, 18 and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ye et al (US 2020/0396855). 
	Regarding Claim 1, Ye (In Fig 6C) discloses a data processing device (assembly structure, II. 1-2), comprising: 
a carrier board (61), 
a data processor (62) provided above the carrier board (61), (Fig 6C), 
a power module (63), (¶ 48, II. 7-12) provided below the carrier board (61) and used for supplying power to the data processor (62) through the carrier board (¶ 50, II. 9-16), (Fig 6C); 
a first heat sink (64) provided above the carrier board (61), (Fig 6C); and
 a heat transfer plate (68), comprising: 
a main body portion (portion of 68 beneath 63) provided below the power module (63), (Fig 6C); and 
a first extension portion (screw connecting 64 to 68) extending upward from the main body portion and connected to the first heat sink (64).
Regarding Claim 2, Ye discloses the limitations of Claim 1, however Ye (In Fig 6C) further discloses wherein the first heat sink (64) is provided above the data processor (62) and is configured to dissipate heat for the data processor (62), (¶ 62, II. 11-13), (Fig 6C).
Regarding Claim 6, Ye discloses the limitations of Claim 1, however Ye (In Fig 6C) further discloses wherein the first extension portion (screw connecting 64 to 68) extends upward from one side of the main body portion (portion of 68 beneath 63); wherein the heat transfer plate further comprises: a second extension portion (screw connecting 64 to 68) extending upward from the other side of the main body portion (portion of 68 beneath 63) and connected to the first heat sink (64); and a second mounting board (27) fixed to the body (body of 64) and connected to the second extension portion (screw connecting 64 to 68).
Regarding Claim 12, Ye discloses the limitations of Claim 1, however Ye (In Fig 6C) further discloses wherein the first extension portion (screw connecting 64 to 68) extends from the main body portion (portion of 68 beneath 63) and upward across periphery of the carrier board (61), (Fig 6C); or wherein the first extension portion extends from the main body portion and upward through the carrier board.
Regarding Claim 13, Ye discloses the limitations of Claim 12, however Ye (In Fig 6C) further discloses wherein the carrier board (61) is provided with an opening (opening accommodating screws connecting 64 to 68), and the first extension portion (screws connecting 64 to 68) extends upward through the carrier board (61) via the opening (opening accommodating screws connecting 64 to 68), (Fig 6C); or, a groove is formed on periphery of the carrier board, and the first extension portion extends upward through the carrier board via the groove.
Regarding Claim 14, Ye discloses the limitations of Claim 1, however Ye (In Fig 6C) further discloses wherein at least one protrusion (protrusions on both sides of 63), (Fig 6C) is provided on an upper surface of the heat transfer plate (68), and located at a side of the power module (63), (Fig 6C).
Regarding Claim 15, Ye discloses the limitations of Claim 1, however Ye (In Fig 6C) further discloses wherein an orthographic projection of the data processor (62) on the carrier board (61) is at least partly overlapped with an orthographic projection of the power module (63) on the carrier board (61), (Fig 3C).
Regarding Claim 18, Ye discloses the limitations of Claim 1, however Ye (In Fig 6C) further discloses wherein the carrier board (61) is a system main board (Fig 6C).
Regarding Claim 21, Ye discloses the limitations of Claim 1, however Ye (In Fig 11) further discloses wherein an orthographic projection of the power module (63) on an upper surface of the carrier board (61) is located at one side or both sides of an orthographic projection of the data processor (62) on the upper surface of the carrier board (61), (Fig 11); and wherein the power module comprises two groups of power modules (23/63/103), (¶ 60, II. 1-4), (Fig 11), and orthographic projections of the two groups of the power modules (23/63/103) on the surface of the carrier board (21/61/101) are respectively located at the both sides of the orthographic projection of the data processor (22/62) on the upper surface of the carrier board (21/61/101), (¶ 59, II. 1-6), (Fig 11); and wherein the data processing device further comprises two heat transfer plates (68), and two main bodies of the two heat transfer plates (68) are respectively provided below the two groups of power modules (63).
Examiner Not; the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
See: St. Regis Paper Co. v. Bernis Co., 193: USPQ 8, see: MPEP 214404   section VI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 9-10, 19-20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye in view of Gonsalves et al (US 6,212,074).
Regarding Claim 3, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein the first heat sink comprises a body and a first mounting board, and the first mounting board is fixed to the body and is connected to the first extension portion.
Instead Gonsalves (In Fig 3) teaches wherein the first heat sink (30-1) comprises a body (body of 30-1) and a first mounting board (100), and the first mounting board (100) is fixed to the body (body of 30-1) and is connected to the first extension portion (67-1-67-8), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Gonsalves with the first heat sink comprising a body and a first mounting board, and the first mounting board being fixed to the body and being connected to the first extension portion to benefit from efficiently dissipating heat generated by the processors (Gonsalves, Col 5, II. 51-55).
Regarding Claim 9, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein the data processing device further comprising: a second heat sink provided above the data processor to dissipate heat for the data processor.
Instead Gonsalves (In Fig 3) teaches wherein the data processing device further comprising: a second heat sink (30-2) provided above the data processor (10-7) to dissipate heat for the data processor (10-7), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Gonsalves with the data processing device further comprising a second heat sink being provided above the data processor to benefit from efficiently dissipating heat generated by the processors (Gonsalves, Col 5, II. 51-55).
Regarding Claim 10, Ye in view of Gonsalves discloses the limitations of Claim 9, however Ye as modified does not disclose wherein the second heat sink is connected to the first heat sink.
Instead Gonsalves (In Fig 3) further teaches wherein the second heat sink (30-2) is connected to the first heat sink (30-1), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Frank with the second heat sink being connected to the first heat sink to benefit from efficiently dissipating heat generated by the processors (Gonsalves, Col 5, II. 51-55).
Regarding Claim 19, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein a side groove or an opening is provided at a position of the carrier board corresponding to the first extension portion, and the first extension portion at least partly passes through the side groove or opening.
Instead Gonsalves (In Fig 3) teaches wherein a side groove or an opening (openings accommodating 67-1-67-8)  is provided at a position of the carrier board (50) corresponding to the first extension portion (67-1-67-8), and the first extension portion (67-1-67-8) at least partly passes through the side groove or opening (openings accommodating 67-1-67-8), (Col 7, II. 1-5), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Gonsalves with opening being provided at a position of the carrier corresponding to the first extension portion and the first extension portion at least partly passes through the side opening to benefit from providing a thermal path from heat generated by a portion of the board including cluster of components to a single heat-dissipating member (Gonsalves, Col 3, II. 4-10).
Regarding Claim 20, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein the main body portion is provided with a positioning column extending upward and passing through the carrier board, and a threaded hole is provided on a top end of the positioning column, the threaded hole is threadingly engaged to a screw, and the positioning column is fixed to the carrier board by the screw.
Instead Gonsalves (In Fig 3) teaches wherein the main body portion (80) is provided with a positioning column (67-1-67-8) extending upward and passing through the carrier board (50), (Fig 3), and a threaded hole (66-1-66-8), (Col 6, II. 64-67), (Fig 3) is provided on a top end of the positioning column (67), (Fig 3), the threaded hole (66-1-66-8) is threadingly engaged to a screw (60-1-60-8), and the positioning column (67-1-67-8) is fixed to the carrier board (50) by the screw (60-1-60-8), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Gonsalves with the main body portion being provided with a positioning column extending upward and passing through the carrier board and threaded hole being provided on a top end of the positioning column with threaded hole being threadingly engaged to a screw and positioning column being fixed to the carrier board by the screw to benefit from providing a thermal path from heat generated by a portion of the board including cluster of components to a single heat-dissipating member (Gonsalves, Col 3, II. 4-10).
Regarding Claim 22, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein the first heat sink is provided with a fitting hole, and the first extension passes through the fitting hole to be connected to the first heat sink; wherein one end of the first extension portion is connected to the main body portion, and the other end of the first extension portion passes through the fitting hole and protrudes from a side of the first heat sink distal to the main body portion, wherein a spring is connected between the other end of the first extension portion and the side of the first heat sink distal to the main body portion; and wherein a part of the first extension portion passing through the fitting hole is tapered, and an outer diameter of the other end of the first extension portion is smaller than an outer diameter of the end of the first extension portion connected to the main body portion, wherein the fitting hole of the first heat sink is a tapered hole, and the fitting hole has a shape being matched with a shape of the tapered part of a first extension part.
Instead Gonsalves (In Fig 3) teaches wherein the first heat sink (30) is provided with a fitting hole (fitting holes within 30-1, 30-2 accommodating 67-1-67-8), and the first extension (67-1-67-8) passes through the fitting hole (fitting holes within 30 accommodating 67-1-67-8) to be connected to the first heat sink (30-1, 30-2); wherein one end of the first extension portion (67-1-67-8) is connected to the main body portion (80), (Fig 3), and the other end of the first extension portion (67-1-67-8) passes through the fitting hole (fitting holes within 30 accommodating 67-1-67-8) and protrudes from a side of the first heat sink (30-1, 30-2) distal to the main body portion (80), (Fig 3), wherein a spring (61-1-61-8) is connected between the other end of the first extension portion (67-1-67-8) and the side of the first heat sink (30-1, 30-2) distal to the main body portion (80), (Fig 3); and wherein a part of the first extension portion (67-1-67-8) passing through the fitting hole (fitting holes within 30 accommodating 67-1-67-8) is tapered (Fig 3), and an outer diameter of the other end of the first extension portion (67-1-67-8) is smaller than an outer diameter of the end of the first extension portion (67-1-67-8) connected to the main body portion (80), (Fig 3), wherein the fitting hole (fitting holes within 30 accommodating 67-1-67-8) of the first heat sink (30) is a tapered hole (Fig 3), and the fitting hole (fitting holes within 30 accommodating 67-1-67-8) has a shape being matched with a shape of the tapered part of a first extension part (67-1-67-8), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Gonsalves Fig 3 with the first heat sink being provided with a fitting hole and the first extension passing through the fitting hole to be connected to the first heat sink and one end of the first extension portion being connected to the main body portion and the other end of the first extension portion passing through the fitting hole and protruding from a side of the first heat sink distal to the main body portion and a spring being connected between the other end of the first extension portion and the side of the heat sink distal to the main body portion, and a part of the first extension portion passing through the fitting hole being tapered and outer diameter of the other end of the first extension portion being smaller than an outer diameter of the end of the first extension portion connected to the main body portion and the fitting hole of the first heat sink being a tapered hole and the fitting hole having a shape being matched with a shape of the tapered part of a first extension part to benefit from providing a thermal path from heat generated by a portion of the board including cluster of components to a single heat-dissipating member (Gonsalves, Col 3, II. 4-10).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ye in view of Gonsalves and further in view of Wu (US 2015/0156924).
Regarding Claim 4, Ye in view Gonsalves discloses the limitations of Claim 3, however Ye as modified does not disclose wherein the first heat sink further comprises a heat pipe passing through the body and having an end connected to the first mounting board.
Instead Wu (In Fig 3B) teaches wherein the first heat sink (10) further comprises a heat pipe (20) passing through the body (body of 10) and having an end connected to the first mounting board (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Gonsalves and further Wu with the first heat sink further comprising a heat pipe passing through the body and having an end connected to the first mounting board to benefit from efficiently dissipating heat generated by the heat source  (Wu, ¶ 18, II. 1-6).
Claims 5 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye in view of Wang (US 2012/0111538).
Regarding Claim 5, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein the first heat sink comprises a first water-cooling plate structure and a first cooling pipe communicated to the first water-cooling plate structure; and wherein the main body portion of the heat transfer plate has a second water-cooling plate structure, and the first extension portion has a second cooling pipe communicated to the second cooling pipe, the first cooling pipe being communicated to the second cooling pipe.
Instead Wang (In Figs 3A-3B) teaches wherein the first heat sink (20) comprises a first water-cooling plate structure (22) and a first cooling pipe (30) communicated to the first water-cooling plate structure (22), (Figs 3A-3B); and wherein the main body portion (body portion of 10) of the heat transfer plate (10) has a second water-cooling plate structure (12), and the first extension portion (extension portion comprising 40) has a second cooling pipe (40) communicated to the second water-cooling plate (12), the first cooling pipe (30) being communicated to the second cooling pipe (40), (¶ 18, II. 1-20), (Figs 3A-3B). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Wang with the first heat sink comprising a first water-cooling plate structure and the main body portion of the heat transfer plate having a second water-cooling structure with the first extension portion having a second cooling pipe communicated to the second water-cooling structure and with the first cooling pipe being communicated to the second cooling pipe to benefit from solving undesirable cooling efficiency of the conventional technique such as capability thereof being restricted by the volume in the heat pipe (Wang, ¶ 5, II. 1-9, ¶ 6, II. 1-3).
Regarding Claim 8, Ye discloses the limitations of Claim 6, however Ye does not disclose wherein the heat transfer plate further comprises a second extension portion extending upward from the other side of the main body portion and connected to the first heat sink; and wherein the main body portion of the heat transfer plate is a vapor chamber, and the second extension is formed by an extension portion of an upper copper plate or a lower copper plate of the vapor chamber; or, the second extension portion is a vapor chamber or a heat pipe.
Instead Wang (In Figs 3A-3B) teaches wherein the heat transfer plate (10) further comprises a second extension portion (extension portion comprising 30) extending upward from the other side of the main body portion (body portion of 10) and connected to the first heat sink (20); and wherein the main body portion (body portion of 10) of the heat transfer plate (10) is a vapor chamber (12), and the second extension (30) is formed by an extension portion of an upper copper plate (24), (¶ 20, II. 1-6) or a lower copper plate  of the vapor chamber (12); or, the second extension portion is a vapor chamber or a heat pipe (30).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Wang the heat transfer plate further comprising a second extension portion extending upward from the other side of the main body portion and connected to the first heat sink and with the main body portion of the heat transfer plate being a vapor chamber and the second extension being formed an extension portion of an upper copper plate to benefit from solving undesirable cooling efficiency of the conventional technique such as capability thereof being restricted by the volume in the heat pipe (Wang, ¶ 5, II. 1-9, ¶ 6, II. 1-3). 
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Ye in view of Wu (US 2015/0156924).
Regarding Claim 11, Ye discloses the limitations of Claim 1, however Ye does not disclose wherein the heat transfer plate further comprises: a transverse heat transfer plate connected to the first extension portion, extending in a horizontal direction and contacting an upper surface of the first heat sink.
Instead Wu (In Fig 3B) teaches wherein the heat transfer plate (11) further comprises: a transverse heat transfer plate (20) connected to the first extension portion (121/122), extending in a horizontal direction and contacting an upper surface of the first heat sink (10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ye with Wu with heat transfer plate further comprising a transverse heat transfer plate connected to the first extension portion and extending in a horizontal direction and contacting an upper surface of the first heat sink to benefit from efficiently dissipating heat generated by the heat source  (Wu, ¶ 18, II. 1-6).
Allowable Subject Matter
 	Claims 7 and 16-17 are objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim 1.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 7 and 16-17, the allowability resides in the overall structure of the device as recited in dependent Claims 7 and 16-17 and at least in part because Claims 7 and 16-17 recite, “wherein the data processing device further comprises a first reinforcement board provided between the carrier board and the main body portion, wherein a first through hole is provided on the first reinforcement board, and the power module passes through the first through hole and contacts the main body portion, wherein the first reinforcement board comprises a first recess being recessed from bottom to top in a vertical direction and passing through opposite sides of the first reinforcement board in a horizontal direction, and wherein the main body portion comprises a first portion, a second portion and a third portion, the first portion and the third portion are respectively located at two sides of the second portion and respectively connected to the first extension portion and the second extension portion through the first recess” in Claim 7, “a capacitor is provided in the capacitor board and is electrically connected to the data processor and the power module, and the power module is used for supplying power to the data processor through the capacitor board; and wherein the capacitor comprises a first capacitor and a second capacitor, and the first capacitor is an I/O decoupling capacitor of the data processor, and the second capacitor is an input loop capacitor for supplying power to the data processor” in Claim 16, and “a system main board provided below the main body portion; and a base provided below the system main board, and passing through the system main board to contact the main body portion” in Claim 17. 
The aforementioned limitation in combination with all remaining limitations of Claims 7 and 16-17 are believed to render said Claims 7 and 16-17 patentable over the art of record. 
The closest art of record is believed to be that of Ye et al (US 2020/0396855 – hereafter “Ye”).
While Ye Fig 6C teaches limitations of base Claim 1 as per rejection of Claim 1 above, however neither Ye nor any other art of record, either alone or in combination teach or suggest above-mentioned limitations of Claims 7 and 16-17.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Heat Sink Module for An Electronic Device US 2006/0181852, Loop Heat Pipe and Startup Method for the Same US 2012/0132402, On Board Mounting Electronic Apparatus and on Board Mounting Electric Power Supply US 2002/0139467, Right-Angle Power Interconnect Electronic Packaging Assembly US 2003/0181075. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835